Citation Nr: 1711858	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  10-45 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for varicose veins of the right lower extremity, to include as due to herbicide exposure. 

2.  Entitlement to service connection for varicose veins of the left lower extremity, to include as due to herbicide exposure.

3.  Entitlement to service connection for psoriasis of the elbows, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 

ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in New York, New York. 

In January 2016, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A copy of the transcript has been associated with the claims file.

This appeal was previously before the Board in March 2016.  The appeal was remanded to obtain VA examinations.  As discussed below, the requested development was not complied with and the claim is not ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claims were remanded by the Board in March 2016 in order to obtain VA examinations.  In response to the March 2016 Board remand July 2016 dermatology and vascular VA examinations were scheduled, however, the Veteran failed to report.  A November 2016 report of general information indicates the Veteran contacted the RO to reschedule his examinations stating he misplaced his examination notification letter.  The Veteran's claims file does not contain a copy of a notification letter which informs him of his scheduled VA examinations.  Therefore, it is unclear if the Veteran was ever informed of the date and time of the VA examinations.  Therefore, the Veteran's claim must be remanded again to obtain the outstanding VA examinations.  Stegall, supra.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records.  

2.  After completion of the foregoing, schedule the Veteran for an appropriate examination to determine the nature and likely etiology of his bilateral lower extremity varicose veins.  The claims file and any pertinent records must be made available to the examiner for review. 

Based on the examination and review of the record, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's varicose veins of the bilateral lower extremities are etiologically related to his active service, including herbicide exposure. 

A complete rationale is requested for any opinion provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After completion of step one, schedule the Veteran for an appropriate examination to determine the nature and likely etiology of his psoriasis of the elbows.  The claims file and any pertinent records must be made available to the examiner for review. 

Based on the examination and review of the record, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's psoriasis of the elbows is etiologically related to his active service, including herbicide exposure. 

A complete rationale is requested for any opinion provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Upon completion of the above, readjudicate the issues on appeal.  If any benefits remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




